DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 118-123, 126-128, 130-133, 135, 138, 140-143, and 145 are pending and examined in the instant Office action.
	Even though the claims recite judicial exceptions, the claims result in the practical application of reducing biases in copy number measurements.  Therefore, the claims are patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 118, 131, 141-143, and 145 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. [WO 2008/121828 A2; on IDS] in view of Halpern et al. [WO 2013/166517 A1; on IDS].
Claim 118 is drawn to a system for characterizing a sample.  The system comprises chambers for labeling sample molecules with at least two labels.  The system comprises a fluidic channel for translocating the labeled sample molecules.  The fluidic channel is configured to elongate at least a portion of the sample molecule.  The fluidic channel has a length of at least 10 nm and a cross-sectional diameter of less than 5000 nm.  The system comprises a device for detecting counts of signals arising from the labeled samples in the fluidic channels.  The system comprises a processor configured to generate a copy number profile of the sample that eliminates of minimizes bias.
The document of Cao et al. studies methods of macromolecular analysis using nanochannel arrays [title].  Paragraph 25 of Cao et al. teaches characterizing macromolecules.  Paragraphs 88 and 95 of Cao et al. teach labeling fragments of the macromolecule.  Paragraph 87 of Cao et al. teaches translocating the macromolecule through a channel with the dimensions recited in claim 118.  Paragraph 87 of Cao et al. teaches detecting signals from labeled macromolecules as the molecules are translocated through the channel.  Paragraphs 109-112 of Cao et al. teach determining copy number profiles by normalizing the labeled probes by their molecular lengths.
Cao et al. does not teach measuring coverage depths or minimizing bias.
The document of Halpern et al. teaches methods for determining absolute genome-wide copy number variations of complex tumors [title].  The abstract of Halpern et al. teaches that an objective of the document is to mathematically model sequence coverage while correcting for bias.  Figure 9 and paragraphs 10 and 98 of Halpern et al. teach measuring and scaling coverage depths.  

With regard to claim 131, paragraph 25 of Cao et al. teaches characterizing structures of macromolecules.

With regard to claims 141-142, the cover figure of Cao et al. illustrates nanochannels that are in parallel to a surface of a substrate.

With regard to claim 143, Figure 3 of Cao et al. comprises histograms to reflect coverage depth.

With regard to claim 145, claim 1 of Cao et al. teaches fluid flow.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the sequence analysis of labeled macromolecules being translocated through channels of Cao et al. by use of the mathematical modeling of Halpern et al. wherein the motivation would have been that the mathematical techniques of Halpern et al., result in increased accuracy due to correcting for bias [abstract of Halpern et al.].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 118 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,809,855 B2 in view of Halpern et al.
Both claims are drawn to analyzing labeled nucleic acids that are translocated through a microchannel.  Both claims recite analyzing sequence coverage depth.  The claim of ‘855 does not recite correcting for bias.
The document of Halpern et al. teaches methods for determining absolute genome-wide copy number variations of complex tumors [title].  The abstract of Halpern et al. teaches that an objective of the document is to mathematically model sequence coverage while correcting for bias.  
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the sequence analysis of labeled macromolecules being translocated through channels the claim of ‘855 by use of the mathematical modeling of Halpern et al. wherein the motivation would have been that the mathematical techniques of Halpern et al., result in increased accuracy due to correcting for bias [abstract of Halpern et al.].

Allowable Subject Matter
Claims 119-123, 126-128, 130, 132-133, 135, 138, and 140 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the mathematical or software manipulations and limitations of the claims.

Related Prior Art
The document of Cao et al. [WO 2008/079169 A2; on IDS] teaches use of nanonozzle device arrays for macromolecular analysis [title].  While an application of the nanonozzle device arrays is DNA sequencing, Cao et al. does not teach all of the nanodevice limitations of the claims.  In addition, Cao et al. does not pertain to copy number analysis.
The document of Xiao et al. [WO 2010/002883 A2; on IDS] studies methods and devices for single-molecule whole genome analysis [title].  While Xiao et al. pertains to understanding copy number variations, Xiao et al. does not pertain to nanodevices.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1672                                                                                                                                                                                             	8 December 2022